Citation Nr: 1419631	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-08 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether an overpayment of non-service-connected pension benefits was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1958 to February 1960, from January 1961 to January 1964, and from April 1969 to November 1973.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 notice of indebtedness by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional clarification is required before the Board can issue a decision in this matter.  

Here, the Veteran appealed a June 2010 decision in which VA created an overpayment debt of $935 for pension benefits paid for the period from January 1, 2009 to May 31, 2010.

However, in June 2011, while his appeal was pending, the Veteran was notified he was indebted an additional $153 for benefits paid for the period from January 1, 2010 to May 31, 2011.

To complicate matters further, a copy of a February 2014 VA letter submitted by the Veteran as part of a congressional inquiry indicates that the Veteran was informed he was indebted to the U.S. Government for a total of $5,652 for benefits paid for the period from January 1, 2010 to January 31, 2014.

The February 2014 VA letter has not been associated with the Veteran's electronic claims file by the VA, but only exists in the record available to the Board as a copy included in a congressional inquiry packet submitted by the Veteran.  The Veteran also indicates in a letter dated March 2014 and submitted with his congressional inquiry that he submitted correspondence to the VA in January 2013 regarding his pension payment.  That letter has also not been associated with the Veteran's claims file that is available to the Board. 

As the evidence indicates that during the course of the Veteran's appeal the amount of the Veteran's indebtedness has changed and additional pertinent evidence has not been associated with the Veteran's claims file, the Board finds that a remand is required to clarify the record.

In addition, the Board notes that the Veteran's March 2014 letter alleges that he has no indebtedness, serving as a notice of disagreement for the February 2014 notice of indebtedness.  Therefore, the AOJ should issue a statement of the case addressing the total indebtedness alleged, including the $5,652 for benefits paid for the period from January 1, 2010 to January 31, 2014.

Accordingly, the case is REMANDED for the following action:

1. Associate with the Veteran's claims file all documents relevant to his pension benefits and notices of indebtedness from January 1, 2009 to present.

2. Issue a Statement of the Case (SOC) regarding the Veteran's indebtedness for benefits paid from January 1, 2009 to January 31, 2014.  The Veteran should be given the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



